DETAILED ACTION
This Action is in consideration of the Applicant’s response on July 7, 2022.  Claims 1 – 23 are cancelled by the Applicant.  Claim 24 – 45 are added.  Claims 24 – 45, where Claims 24 and 35 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
101 Analysis
	Claims 24 and 35 are directed to detecting harmful online speech and generating an intervention response regarding the harmful online speech that would be the most effective.  The moderating of conversations may be considered organizing human activity, which is generally not considered statutory.  However, the application of machine learning to make the responses more natural and effective are considered improvements to a particular technical field of data storage and security [See Specification, Para. 0006, 0009].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview and email correspondence with Barbara Courtney on August 2nd,10th, and 15th of 2022.
The application has been amended as follows: (see attached claim amendments)

Allowable Subject Matter
Claims 24 – 45 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a system and method for utilizing an online violence detection system to determine which messages contain online violence and to provide information about detected online violence, comprising violence category, violence severity, violence target and text fragments related to the detection, arriving at a decision in real time to send or not send an intervention message based on the information about detected online violence, and providing the intervention system with the information about detected violence and any available message- and user-related data, assembling information about previously detected violence, comprising violence category, violence severity, violence target and text fragments related to the detection, and community-related data and metrics allowing to evaluate how active and obliging the receiver of the intervention message has been to date, determining what kind of intervention message will be the most effective based on the assembled information about the receiver of the intervention message, providing the intervention system with the information about the receiver of the intervention message required to compose the intervention message, assembling the information about detected violence and any available message- and user-related data and the information about the receiver of the intervention message required to compose the intervention message, composing the intervention message from functional groups, comprising words, phrases, clauses, sentences and utterances with a specific purpose within an intervention, increasing diversity of intervention messages by performing rule-based and machine learning-based string manipulations on the intervention message, and sending the intervention message to the originator of the message containing online violence in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496